 



Exhibit 10.45
CSK AUTO, INC.
March 31, 2008
Randi Morrison
[Address]
Dear Randi:
     In connection with your employment by CSK Auto, Inc. (the “Company”), the
Company currently reimburses the costs incurred by you in connection with
(i) your weekly commute to and from the Company’s offices in Phoenix, Arizona,
and (ii) costs incurred in maintaining a fully functional home office in the Los
Angeles, California area for purposes of telecommuting.
     The Company hereby agrees that if the Company enters into an agreement
that, if consummated, would result in a Change of Control (as defined in the CSK
Auto Corporation 2004 Stock and Incentive Plan), then (i) you will not be
required to relocate to the Phoenix, Arizona area after the date the Change of
Control is consummated, and (ii) from and after the consummation of the Change
of Control, the Company (and any successor thereto) will continue to reimburse
you for travel and home office expenses on terms no less favorable than those
provided to you prior to the consummation of the Change of Control, which terms
shall include, but shall not be limited to, the terms set forth in Appendix A
hereto and, to the extent not inconsistent with Appendix A, the Company’s
telecommute and travel policy as in effect from time to time prior to the Change
of Control.
[signature page follows]

 



--------------------------------------------------------------------------------



 



Randi Morrison
March 31, 2008
Page 2
     IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the date first written above.

              CSK AUTO, INC.
 
       
 
  By:   /s/ LAWRENCE N. MONDRY
 
       
 
      Name: Lawrence N. Mondry
Title: President and Chief Executive Officer
 
            CSK AUTO CORPORATION
 
       
 
  By:   /s/ LAWRENCE N. MONDRY
 
       
 
      Name: Lawrence N. Mondry
Title: President and Chief Executive Officer
 
            EXECUTIVE
Randi Morrison
 
            /s/ RANDI VAL MORRISON      

 



--------------------------------------------------------------------------------



 



Randi Morrison
March 31, 2008
Page 3
Appendix A — Approved Telecommute and Travel Expenses
Effective as of March 31, 2008, the following travel and telecommuting expense
reimbursements have been approved by the Compensation Committee of the Board of
Directors of the Company and CSK Auto Corporation:

•   All work-related utilities and home office cable/internet   •   Payment for
work-related equipment (e.g., phones, computer, internet service, printer, fax
machine and overnight mail service) at your residence in Los Angeles, California
  •   All work related office supplies   •   Cab fare, rental car or company car
for your use while in Phoenix, Arizona   •   Weekly travel (such reimbursement
consistent with past practices and the Company’s existing travel policy) between
Phoenix, Arizona and your residence in Los Angeles, California

In addition, to the extent any reimbursements for travel (whether or not
described above or in the Agreement) are taxable income to you, the Company
shall pay you an additional cash payment in an amount such that you will be in
the same position as you would have been had no taxes been imposed upon or
incurred as a result of any such reimbursements (i.e., a full gross-up).

 